USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK Doc #:
VANESSA KAILEY and MAKAYLO VAN PEEBLES, DATE FILED: 1/7/2020
on behalf of themselves and others similarly situated,
Plaintiffs,
-against- 18 Civ. 9075 (AT)
ARIZONA BEVERAGES USA LLC, HORNELL ORDER

BREWING CO., INC., BEVERAGE MARKETING
USA, INC., ARIZONA BEVERAGES HOLDINGS LLC,
and ARIZONA BEVERAGES HOLDINGS 2 LLC,

 

Defendants.
ANALISA TORRES, District Judge:

 

It is hereby ORDERED that the case management conference scheduled for March 12,

2020 is ADJOURNED to March 17, 2020, at 12:20 p.m. By March 10, 2020, the parties shall
submit their joint status letter.

SO ORDERED.

Dated: January 7, 2020

New York, New York O}-

ANALISA TORRES
United States District Judge
